[msiex101q12020001.jpg]
Motorola Solutions, Inc. 2020-2022 Long Range Incentive Plan (LRIP) Terms As
Approved by the Compensation and Leadership Committee On February 13, 2020
Design 2020-2022 LRIP Feature Performance Three years from January 1, 2020
through December 31, 2022 Cycle Eligible Corporate Vice Presidents and above
Population Performance Relative Total Shareholder Return (TSR) Criteria TSR
Defined as: Ending stock price (Daily average during the final three months of
the Performance Cycle) + Value of reinvested dividends = Total ending value –
Beginning stock price (Daily average during the three months preceding the
Performance Cycle) = Total value created ÷ Beginning share price (Daily average
during the three months preceding the Performance Cycle) = Total shareholder
return Negative If the resulting TSR performance for Motorola Solutions is
negative, the TSR Committee will have full discretion to reduce the final
calculated payout. Component Comparator S&P 500 defined as companies in the S&P
500 at the beginning of the Group performance period; must be publically traded
on or after July 1, 2021 to be included in the TSR percentile calculation at the
end of the performance cycle. Payout Relative TSR Payout Scale Scale MSI 3-Year
TSR Payout Factor Percentile Rank 90th – 100th Percentile 250% 80th – 89.99th
Percentile 200% 70th – 79.99th Percentile 175% 60th – 69.99th Percentile 150%
55th – 59.99th Percentile 110% 50th – 54.99th Percentile 90% 45th – 49.99th
Percentile 80% 35th – 44.99th Percentile 50% 30th – 34.99th Percentile 30% <
30.00th Percentile 0%



--------------------------------------------------------------------------------



 